STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

      STATE       OF    LOUISIANA                                                NO.    2021    KW   1381


      VERSUS


      ROY    OWENS                                                               JANUARY       31,   2022




      In    Re:          Roy      Owens,        applying        for   supervisory        writs,        22nd
                         Judicial        District     Court,      Parish    of    St.    Tammany,       No.

                         340, 418.




      BEFORE:           McDONALD,        LANIER,    AND    WOLFE,     JJ.



              WRIT       DENIED.


                                                          JMM
                                                          WIL

                                                          EW




      COURT        OF   APPEAL,        FIRST    CIRCUIT


9t;
      Ds
                  DEP   TY   C   ERK   OF   COURT
                         FOR     THE    COURT